SUPPLEMENT Dated July 20, 2009 To TheStatement of Additional InformationDated April 28, 2008, For ING MARATHON PLUS Issued By ING Life Insurance and Annuity Company Through Its Variable Annuity Account I Thefollowing investment portfolios are currentlyavailable under your contract: ING Investors Trust ING Variable Funds ING BlackRock Large Cap Growth Portfolio (Class I) ING Growth and Income Portfolio (Class I) ING Evergreen Omega Portfolio (Class I) ING FMR SM Diversified Mid Cap Portfolio (Class I) ING Variable Portfolios, Inc. ING JPMorgan Emerging Markets Equity Portfolio ING BlackRock Science and Technology Opportunities (Class I) Portfolio (Class I) ING MFS Total Return Portfolio (Class I) ING Index Plus LargeCap Portfolio (Class I) ING PIMCO High Yield Portfolio (Class S) ING International Index Portfolio (Class I) ING Van Kampen Capital Growth Portfolio (Class I) ING Opportunistic LargeCap Portfolio (Class I) ING RusselTM Large Cap Growth Index Portfolio ING Partners, Inc. (Class I) ING Legg Mason Partners Aggressive Growth ING Russell TM Large Cap Index Portfolio (Class I) Portfolio (Initial Class) ING Russell TM Large Cap Value Index Portfolio ING Oppenheimer Global Portfolio (Initial Class) (Class S) ING Oppenheimer Strategic Income Portfolio (Initial ING Small Company Portfolio (Class I) Class) ING Pioneer High Yield Portfolio (Initial Class) ING Balanced Portfolio, Inc. ING Templeton Foreign Equity Portfolio (Initial Class) ING Balanced Portfolio (Class I) ING Thornburg Value Portfolio (Initial Class) ING T. Rowe Price Diversified Mid Cap Growth ING Intermediate Bond Portfolio Portfolio Initial Class) ING Intermediate Bond Portfolio (Class I) ING T. Rowe Price Growth Equity Portfolio (Initial Class) ING Money Market Portfolio ING UBS U.S. Large Cap Equity Portfolio (Initial ING Money Market Portfolio (Class I) Class) ING Van Kampen Equity and Income Portfolio (Initial Calvert Variable Series, Inc. Class) Calvert Social Balanced Portfolio ING Strategic Allocation Portfolios, Inc. Fidelity ® Variable Insurance Products ING Strategic Allocation Conservative Portfolio Fidelity ® VIP Contrafund ® Portfolio (Class I) (Class I) * Fidelity ® VIP Equity-Income Portfolio (Class I) ING Strategic Allocation Growth Portfolio (Class I) * Fidelity ® VIP Index 500 Portfolio (Class I) ING Strategic Allocation Moderate Portfolio (Class I) * * These investment portfolios are structured as fund of funds. These funds may have higher fees and expenses than a fund that invests directly in debt and equity securities because they also incur the fees and expenses of the underlying funds in which they invest. X.130825-09 Page 1 of 1 July 2009
